Case 3:17-cv-00079-H-LL Document 145-1 Filed 11/06/19 PageID.2344 Page 1 of 3




                      Exhibit A
                    Case 3:17-cv-00079-H-LL Document 145-1 Filed 11/06/19 PageID.2345 Page 2 of 3

                                    Case Title: Ensource Investments LLC v Tatham et al.
                                                 Case 3:17-CV-00079-H-LL
                                                 List of Plaintiff’s Witnesses

Name                    Role                                            Address
Justin Pannu            Plaintiff Ensource Investments LLC’s Person     c/o Counsel for Plaintiff, Aaron Sadock, Panakos Law
                        Most Knowledgeable                              APC, Suite 500, San Diego, CA 92101
Chad Martin             Member, Ensource Investments LLC                c/o Counsel for Plaintiff, Aaron Sadock, Panakos Law
                                                                        APC, Suite 500, San Diego, CA 92101
Edgar Clifford Sharp III Member, Ensource Investments LLC               c/o Counsel for Plaintiff, Aaron Sadock, Panakos Law
                                                                        APC, Suite 500, San Diego, CA 92101
Jerome Johns            Member, Ensource Investments LLC                c/o Counsel for Plaintiff, Aaron Sadock, Panakos Law
                                                                        APC, Suite 500, San Diego, CA 92101
Jeffrey D. Merola       Member, Ensource Investments LLC                c/o Counsel for Plaintiff, Aaron Sadock, Panakos Law
                                                                        APC, Suite 500, San Diego, CA 92101
James P. Dibble         Member, Ensource Investments LLC                c/o Counsel for Plaintiff, Aaron Sadock, Panakos Law
                                                                        APC, Suite 500, San Diego, CA 92101
Mark A. Willis          Defendant                                       c/o Counsel for Willis Defendants, Shannon D.
                                                                        Sweeney, Sullivan Hill Lewin Rez & Engel APLC
                                                                        600 B Street, Suite 1700 San Diego, CA 92101
Thomas Tatham           Defendant                                       621 E. 22nd St. Suite C Houston, TX 77008
John Martin             Percipient witness                              88 J M Burge Road, Hattiesburge, MS 39402
Joseph Haynes           Percipient witness                              43807 Lees Mill Sq., Leesburg, VA 20176-3826
Susan Willard-Killen    Percipient witness                              Substantia LogiX LLC PO Box 320, 56 Whitman
                                                                        Street, Stow, MA 01775
Brent Stanley           Percipient witness                              10631 Overbrook Lane, Houston TX 77042
Jason Frankovitz        Plaintiffs’ Expert                              Quandary Peak Research, Inc., 205 S. Broadway,
                                                                        Suite 300, Los Angeles, CA 90012
Robert Miller           Percipient witness                              Address TBD
Steve Elston            Percipient witness                              Address TBD

                                                             1
                      Case 3:17-cv-00079-H-LL Document 145-1 Filed 11/06/19 PageID.2346 Page 3 of 3

                                     Case Title: Ensource Investments LLC v Tatham et al.
                                                  Case 3:17-CV-00079-H-LL
                                                  List of Plaintiff’s Witnesses

Qualifications and Testimony of Plaintiffs’ Expert Jason Frankovitz

Mr. Frankovitz is a software engineering and computer science expert employed by Quandary Peak Research in Los Angeles,
California. He is an Expert in software with 25+ years of experience as an engineer and programmer, and is the software
inventor of US patent 9,858,341, "Method and apparatus for remotely monitoring a social website". Mr. Frankovitz has testified
18 times as an expert in software and Internet technologies in US and Canada courts. He has reviewed code, authored affidavits,
declarations and expert reports for 70 cases. He designed and built the Web’s first online bookmark site in 1996, cited as prior
art for multiple patent matters; was selected as Entrepreneur-in-Residence at Main Street Partners on MIT campus; and
currently serves as a software intellectual property consultant focusing on software patents & trade secrets, Web and social
media technologies, software development best-practices, and digital copyright/code theft.

Mr. Frankovitz will testify about the viability of the Title Rover software, the development of the software (including that it was
not proprietary and was built with third party tools), and normal professional software development practices which were not
followed by Title Rover.




                                                                2
